PER CURIAM.
Seymour L. Honig appeals an order finding him in contempt. Honig contends that *923the contempt order should be vacated as the trial court failed to comply with Florida Rule of Criminal Procedure 3.830. We agree.
The order imposes no sanctions and does not indicate the type of contempt. Our review of the record reveals that if the offending conduct were to constitute contempt, it would be direct criminal contempt. After being told he was in contempt of court, Hon-ig was not afforded an opportunity to present evidence of excuse or mitigation. Further, the trial court did not make sufficient findings of fact to support a judgment of direct criminal contempt.
Therefore, we reverse and vacate the order finding Honig in contempt.
FULMER, A.C.J., WHATLEY, J., and DAEAN, STEPHEN L., Associate Judge, concur.